Opinion delivered by
Tompkins Judge.*
Paímer and Doll were indicted for setting up and maintaining a nuisance. The circuit court on quáshed the indictment; and to reverse the judgment of •thdt 'court, the writ of error in this case is sued out.— T/he assignment of error is general. On the part of the defendants in error, it is contended: 1st. That the indictment does not charge in a sufficient manner, any' of-fence punishable by the laws of the land. 2nd. That Ino proper venue is laid in the indictment. The indictment commences thus: State of Missouri, Saint Louis county, ss. The grand jurors of the State of Missouri, impannelled, charged and sworn, to inquire in and for the body of St. Louis, upon their oath present, that on the eighteenth day of July, in the year eighteen hundred and thirty-six, and on divers other days and times between the said day and the day of finding this indictment, at St. Louis township &c. George Palmer and Conrad Doll, did the'n and there, unlawfully and injuriously keep and maintain a certain alley, indiscriminately called a ninepin or ten-pin alley; which alley was and is' connected *455with a grocery and a space of ground for the accommodation of persons resorting there. And the jurors aforesaid, upon their oath aforesaid, do further present, that, on the day aforesaid; and at the to.wnship aforesaid, the-said George Palmer and Conrad Doll, for the purpose of gain, did unlawfully and injuriously keep and use the said alley, grocery and space of ground, for the purposes of gambling, tippling and whoring; and did on &c. cause, entice and procure, divers idle and evil disposed persons there to come and assemble together: and did on &c. suffer and permit divers idle and evil disposed persons, there to remain and be gambling at games played with pins on said alley; at games played with cards, and betting money and property at said games; and quarreling and fighting, and tippling and whoring, and- otherwise misbehaving &o.
Opinion of the court.
anindicunent charge the deft, with several dis-tliey-all'conslitute one offence.
laid inlhebod the indictment ° “at the township sufficient — as itis ma/bTreferred to the “county» inthc margin.
Under the first head, it is contended for the defendants* that they are charged with several different offences in one indictment, and with none distinctly There are ^"acts charged in this indictment, , -•'" led all to constitute one offence: as first, that the defer.*’.' -*s kept and maintained an alley connected with a grot * > 7 and a sPace °f ground, for the accommodation of persons sorting there. This might have been done, with 1 curring any legal penalty; but it was further pres'* * vT, that the defendants for the purpose of gain, did ke , '.ho said alley, grocery and space of ground, for the purposes of gambling, tippling and whoring. However bad their intentions might have been, still no penalty wmuld have* been incurred, had no further act been done. And accordingly, it is further charged, that the defendants did causo, entice and procure divers persons, there to come anil assemble together, and did suffer and permit them, there? to remain and be gambling at games &c., and bettinn" money and property at said games; and quarreling ant. fighting&c. It seems to us that-the-several facts hero charged against the defendants, constitute an offence ^aws* • The defendants in the second place allege, that no proper venue is laid in the indictment.— The county of St. Louis, is stated in the margin of the indictment; and in the body of the indictment, itisalleg-ec4 that the things charged in the indictment, were done at the township of St. Louis. It is sufficient for a declaration, if -the place only and not the county be stated in the body thereof; this may be referred to the county in the margin.. — See Barnes, 481, cited in note; 15th Peters-dorf, page 328. There is no reason why greater cer-re-?n-*456iainty should be required in laying the venue of an indictment than of a declaration. Upon the whole, we are ■of opinion that the indictment is good, and that the circuit court erred in quashing it. Its judgment is therefore reversed, and the cause is remanded.

JudgoWash absent.